COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:             01-13-00963-CV
                          Medical Discount Pharmacy, L.P., LifeChek Rosenberg GP, Inc.,
Style:                    LifeChek, Inc., and Bruce V. Gingrich
                          v State of Texas
Date motion filed*:       March 18, 2014
Type of motion:           Motion for extension of time to file the reporter’s record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s record

If motion to extend time:
       Original due date:                    December 17, 2013
       Number of prior extensions:             3            Current Due date: March 19, 2014
       Date Requested:                       April 19, 2014

Ordered that motion is:
             Granted in part
              If document is to be filed, document due:
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
         The record was originally due on December 17, 2013. We have granted three
         extensions for filing the record and have previously stated that no further
         extensions would be granted. Accordingly, we deny the motion. If the record is
         not filed within 14 days of the date of this order, we may require the court
         reporter to appear and show cause why the record has not been filed.

Judge's signature: /s/ Chief Justice Sherry Radack
                   
Panel consists of ____________________________________________

Date: March 20, 2014

November 7, 2008 Revision